DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	Claims 1, 2, 4, 8, 12, and 13 are objected to because of the following informalities:
Claim 1, line 17, “the fornix posterior vaginae” should be written “a fornix posterior vaginae” for clarity.
Claim 2, line 2, “substantiality” should be “substantially” for grammatical correctness.
Claim 4, lines 7 and 10, “eight” should be “eighth” for grammatical correctness.
Claim 8, line 7, “in dependence of a measurement performed by said sensor” is grammatically unsound.
Claim 10, lines 10-11, “polystyrene, polyester, polyester (PLA and other biosorbable plastics)” should be written “polystyrene, polyester (PLA and other biosorbable plastics)” to remove the extraneous terminology.
Claim 12, line 5, “0.5N” should be written “0.5 N” for written correctness.
Claim 12, line 3, “20mm” should be written “20 mm” for written correctness.
Claim 13, line 5, “0.5N” should be written “0.5 N” for written correctness.
Claim 13, line 3, “20mm” should be written “20 mm” for written correctness.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
2)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3)	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "a diagnostic device" in line 9.  However, it is unclear as to whether this diagnostic device refers to “diagnostic device” from line 1 of claim 1, or if this is a separate entity. Therefore, this claim is indefinite. For the purposes of examination, the examiner will interpret “a diagnostic device” and “the diagnostic device”, referring to “diagnostic device” from line 1 of claim 1.
Claim 1 recites the limitation “the device” in lines 12 – 14 and 16. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the device” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “third or fourth rigid member” in line 2. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the examiner will interpret claim 5 as being dependent on claim 4.
Claim 5 recites the limitation “said device” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5, the phrase "such as" in line 3 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 recites the limitation “the rigid member that holds the electrical energy source” in line 6. However, it is unclear as to whether this rigid member is “the second, third, or fourth rigid member” from line 2 of claim 5, or a separate entity. Therefore, this claim is indefinite. For the purposes of examination, the examiner will interpret “the rigid member that holds the electrical energy source” as “the second, third, or fourth rigid member that holds the energy source”, referring to “the second, third, or fourth rigid member” from line 2 of claim 5.
Claim 6 recites the limitation “the energy source” in lines 2 and 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “third or fourth rigid member” in line 2. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the examiner will interpret claim 7 as being dependent on claim 4.
Regarding claim 8, the phrase "such as" in line 3 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 recites the limitation “third, or fourth rigid member” in line 6. There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites the limitation “such sensor” in line 6. However, it is unclear if this sensor is “a sensor” from line 3 of claim 8, or a separate entity. Therefore, this claim is indefinite. For the purposes of examination, the examiner will interpret “such sensor” as “the sensor”, referring to “a sensor” in line 3 of claim 8.
Claim 8 recites the limitation “said controller” in line 6. There is insufficient antecedent basis for this limitation in the claim. 
Claim 9 recites the limitation “said device” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “said controller” in lines 3 and 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “said energy source” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “second, third, and/or fourth flexible member” in line 6. There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 recites the limitation “third and/or fourth rigid member” in line 2. There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 recites the limitation “second, third, and/or fourth flexible member” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. 
Regarding claim 10, the term "preferably" in lines 3, 6, 8, and 13 renders the claim indefinite because it is unclear whether the limitations following the term are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 10 recites the limitation “the couplings” in line 6. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the examiner will interpret “the couplings” as areas where the first flexible member is coupled to the first rigid member and the second rigid member.
Regarding claim 10, the phrase "such as" in line 15 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 11 recites the limitations “said device” or “the device” in lines 2, 3, 5, 7, and 8. There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 11, the term "preferably" in lines 4, 7, and 8 renders the claim indefinite because it is unclear whether the limitations following the term are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 12 recites the limitation “the rigid member” in line 4. However, it is unclear if this rigid member is one of “first rigid member” or “second rigid member” from claim 1, or a separate entity. Therefore, this claim is indefinite.
Claim 13 recites the limitation “the rigid member” in line 4. However, it is unclear if this rigid member is one of “first rigid member” or “second rigid member” from claim 1, or a separate entity. Therefore, this claim is indefinite.
Claim 14 recites the limitation “the sensor” in line 3. There in insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “measurement data” in line 3. However, it is unclear if this measurement data refers to the “measurement data” in line 2 of claim 14, or if this is a separate entity. Therefore, the claim in indefinite. For the purposes of examination, the examiner will interpret “measurement data” in line 3 as “the measurement data”, referring to “measurement data” in line 2 of claim 14.
Claim 15 recites the limitation “the sensor” in line 3. There in insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the transmitter” in line 3. There in insufficient antecedent basis for this limitation in the claim.
Regarding claim 15, the existence of a second sentence renders the claim indefinite because it is unclear whether the limitations following the initial sentence are part of the claimed invention. 
Claims 2 – 15 are rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 1.
Claim Rejections - 35 USC § 103
4)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6)	Claims 1-3, and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchnick (U.S. PGPUB No. 2006/0084848) in view of Malamud et al. (U.S. Patent No. 5928195), hereinafter Malamud.
Regarding claim 1, Mitchnick teaches a vaginal delivery ([Paragraphs 0088-0089]) and/or diagnostic ([Paragraph 0047]) device, comprising a first rigid member (interpreted as the portion of the housing that would cover 130, and 130 itself; shown in annotated Figs. 5A and 5C) having a first and second end (shown in annotated Figs. 5A and 5C); a second rigid member (Figs. 5A and 5C; interpreted as the portion of the housing that would cover 132, and 132 itself; shown in annotated Figs. 5A and 5C) having a third and fourth end (shown in annotated Figs. 5A and 5C); a first flexible member coupled between the first and third ends (interpreted as the portion of the housing that would cover 112 and 112’; shown in annotated Fig. 5A); a flexible part coupled between the second and fourth ends (interpreted as the portion of the housing that would cover 112’; shown in annotated Fig. 5A); wherein the first rigid member and/or second rigid member comprises: a diagnostic device for performing an intravaginal diagnosis or measurement therefor ([Paragraphs 0056 – 61]); wherein at least one of the first flexible member and the flexible part is at least partially elastic (elastic is interpreted by the examiner to mean flexible or bendable; [Paragraph 0046]); wherein the elasticity of the at least one of the first flexible member and the flexible part is such that: the device can be squeezed to transform a shape of the device from an extended shape to a collapsed shape for allowing the device to be inserted into a vagina of a user (Fig. 5B; [Paragraph 0092]); and the device is pre-biased to assume the extended shape when little to no external force is being applied thereto, said extended shape corresponding to a substantially oval or annular ring shape (Fig. 5A; [Paragraph 0046]). While Mitchnick teaches that a drug delivering functionality can be incorporated into the invention ([Paragraphs 0088-0089]), Mitchnick is silent to a reservoir holding a medicament to be delivered, an opening, and a pump for pumping said medicament out of said opening. Mitchnick is also silent as to the device assuming a shape substantially corresponding to the extended shape when the device is placed and release at or near the fornix posterior vagina of a user. 

    PNG
    media_image1.png
    757
    768
    media_image1.png
    Greyscale

Annotated Fig. 5A

    PNG
    media_image2.png
    565
    871
    media_image2.png
    Greyscale

Annotated Fig. 5C
Malamud teaches a vaginal drug delivery device that is substantially annular, and comprises a reservoir holding a medicament to be delivered (Fig. 1; 18), an opening (Fig. 1; 28), and a pump for pumping said medicament out of the opening (Fig. 1; 22 and 32). Malamud further teaches the device assumes a shape substantially corresponding to the extended shaped when the device is placed and released (Col. 5, lines 3-7) at or near the fornix posterior vagina of a user (Col. 4, lines 49-51). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drug delivery and/or diagnostic device of Mitchnick to incorporate the teachings of Malamud, providing a reservoir holding a medicament, an opening, and a pump, as well as the device assuming a shape substantially corresponding to the extended shape when released near the fornix posterior vagina. Doing so would ensure the functionality of the device, as well as ensure the device would stay properly placed upon released from the collapsed shape, as stated in the prior art. In addition, Malamud is incorporated as a reference into Mitchnick, making the motivation to combine the references more obvious.
Regarding claim 2, Mitchnick in view of Malamud further teaches the vaginal drug delivery and/or diagnostic device of claim 1, wherein the external surface of the housing is preferably smooth and unbroken ([Paragraph 0045]).
Regarding claim 3, Mitchnick in view of Malamud further teaches the vaginal drug delivery and/or diagnostic device of claim 1, wherein at least one of the flexible member and flexible part is at least partially made from an elastic material. Mitchnick teaches the housing can be made of silicone elastomers, which is an elastic material ([Paragraph 0046]).
Regarding claim 7, Mitchnick in view of Malamud teaches the vaginal drug delivery and/or diagnostic device of claim 1, but is silent to the first or second rigid member comprising a controller for controlling said pump and/or diagnostic device. In a separate embodiment, Mitchnick teaches a controller with which to control the device (Fig. 2; 31; [Paragraphs 0050 and 0089]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the modified Mitchnick in view of Malamud the controller to control the device of Mitchnick. Doing so would be within the teachings of Mitchnick, who states that the embodiments are intended as illustrations of aspects of the invention, and modifications of the inventions will become apparent to those skilled in the art ([Paragraph 0096]).  
Regarding claim 8, Mitchnick in view of Malamud further teaches the vaginal drug delivery and/or diagnostic device of claim 1, wherein the device comprises a sensor for measuring biochemical compounds and/or medicines ([Paragraphs 0057-0062]); and the first or second rigid member comprises a sensor, with a controller being configured for controlling a pump dependent upon a measurement performed by the sensor ([Paragraph 0089]).
Regarding claim 9, the examiner has chosen to examine the claim based only on the third “and/or portion” of the claim. Mitchnick in view of Malamud further teaches the vaginal drug delivery and/or diagnostic device of claim 1, wherein one flexible electrical connection is already at least partly accommodated in the first flexible member. However, Mitchnick in view of Malamud is silent to the device comprising a flexible connection in between the controller and the pump, wherein the electrical connection is at least partially accommodated in the flexible member. Malamud further teaches a flexible electrical connection (Fig. 1; 38) in between said controller (Fig. 1; 36) and said pump (Fig. 1; 32) ([Col. 8, lines 11-14]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the modified device of Mitchnick in view of Malamud with a flexible electrical connection between the controller and the pump of Malamud, as well as to place the second flexible electrical connection at least partly in the flexible member, as it was in Mitchnick. Doing so would have ensured the functionality of modified device. In addition, Malamud is incorporated as a reference into Mitchnick, making the motivation to combine the references more obvious. 
Regarding claim 10, the examiner has chosen to examine the claim based only on the first “and/or” portion of the claim. Mitchnick in view of Malamud further teaches the vaginal drug delivery and/or diagnostic device of claim 1, wherein the first and second rigid member and the first flexible member and the first flexible member are formed, preferably by injection moulding ([Paragraph 0045]) using a respective material composition, and wherein the material compositions used for the rigid members (silicone elastomer and flexible printed circuit board) differs from the material composition for the flexible members (silicone elastomer and electrical wiring); wherein areas where the first rigid member and the first flexible member are coupled and where the second rigid member and the first flexible member are coupled are preferably fixed, preferably formed during the injection moulding of the flexible and/or rigid members. Since the examiner’s interpretation of the flexible and rigid members includes an injection moulded single-piece housing surrounding other features, the couplings between the rigid and flexible members are both fixed, and formed during the injection moulding process.
Regarding claim 11, Mitchnick in view of Malamud further teaches the vaginal drug delivery and/or diagnostic device of claim 1, said device in the extended shape extending around a central axial axis (as shown in Fig. 5A); and wherein the device preferably has a ring shape with a substantially constant outer diameter (Fig. 5C) and/or wherein an internal diameter of the device, determined in a plane perpendicular to said axial axis, is preferably smaller near at least one of the rigid members. Due to the flattening of the inner edge of the device (shown in annotated Fig. 5C (2)), the inner diameter is smaller towards the edge of the rigid members closest to the flexible members.

    PNG
    media_image3.png
    664
    987
    media_image3.png
    Greyscale

Annotated Fig. 5C (2)
However, Mitchnick in view of Malamud is silent to the outer diameter of the device, determined in a plane perpendicular to said axial axis, lying in a range between 50 and 70 mm, and more preferably between 55 and 65 mm; and an inner diameter of the device, determined in a cross section parallel to the axial axis, lying in a range between 4 and 8 mm.
Malamud further teaches an outer diameter of the device, determined to be in a plane perpendicular to said axial axis, which may fall between 40 and 80 mm and an inner diameter of the device, determined in a cross section parallel to the axial axis (i.e. the thickness) which may fall between 7 and 15 mm ([Col. 4, lines 25-29). However, Malamud does not explicitly disclose the outer diameter of the device being between 50 and 70 mm, and the inner diameter of the device to be between 4 and 8 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ranges of Malamud from between 40 and 80 mm to between 50 and 70 mm, and from between 7 and 15 mm to 4 and 8 mm, since it has been held that “[in] the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitchnick in view of Malamud to incorporate the teachings of modified Malamud, providing the size ranges specified, as making a change in size is within the capabilities of one of ordinary skill in the art. In addition, Malamud is incorporated as a reference into Mitchnick, making the motivation to combine the references more obvious.
Regarding claim 12, Mitchnick in view of Malamud teaches the vaginal drug delivery and/or diagnostic device of claim 1. However, Mitchnick in view of Malamud is silent to at least one of the rigid members in isolation having a bending strength such that when a force of 0.5 N is applied at a force application point that is a distance of 20 mm relative to a fixation point at which the rigid member is held fixed, a bending angle, which corresponds to angle of rotation related to a rotation about the fixation point of a line that extends between the fixation point and the force application point due to the application of said force, not exceeding 10 degrees. 
It appears that Mitchnick in view of Malamud would operate equally well with the claimed bending strength, since the materials disclosed with which to make the rigid members are similar, as well as the measurements of the overall device. Further, the applicant has not disclosed that the features claimed solves any stated problem, or is for any particular purpose, indicating simply that the rigid members “may” have this particular bending strength (Specification: page 4, line 21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Mitchnick in view of Malamud to have a rigid member with the claimed bending strength because it appears to be an arbitrary design consideration which fails to patentably distinguish over Mitchnick in view of Malamud.
Regarding claim 13, Mitchnick in view of Malamud teaches the vaginal drug delivery and/or diagnostic device of claim 1. However, Mitchnick in view of Malamud is silent to at least one of the flexible members in isolation having a bending strength such that when a force of 0.5 N is applied at a force application point that is a distance of 20 mm relative to a fixation point at which the rigid member is held fixed, a bending angle, which corresponds to angle of rotation related to a rotation about the fixation point of a line that extends between the fixation point and the force application point due to the application of said force, exceeding 30 degrees. 
It appears that Mitchnick in view of Malamud would operate equally well with the claimed bending strength, since the materials disclosed with which to make the flexible members are similar, as well as the measurements of the overall device. Further, the applicant has not disclosed that the features claimed solves any stated problem, or is for any particular purpose, indicating simply that the flexible members “may” have this particular bending strength (Specification: page 4, line 27). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Mitchnick in view of Malamud to have a flexible member with the claimed bending strength because it appears to be an arbitrary design consideration which fails to patentably distinguish over Mitchnick in view of Malamud.
Regarding claim 14, the examiner has chosen to examine the claim based only on the first portion of the limitation, due to the use of “and/or”. Mitchnick in view of Malamud further teaches the vaginal drug delivery and/or diagnostic device of claim 1, comprising a transmitter (Fig. 5C; 126) configured for wireless transmission of measurement data corresponding to measurements performed by the sensor ([Paragraphs 0091 and 0094]).
Regarding claim 15, Mitchnick in view of Malamud further teaches the vaginal drug delivery and/or diagnostic device of claim 1, which may include a transceiver for communicating externally ([Paragraphs 0015 and 0049]). However, Mitchnick in view of Malamud is silent to specifically comprising a receiver for wireless receiving control commands for remote control of at least one of the pump, sensor, and diagnostic device. Malamud further teaches a receiver for wirelessly receiving control commands for remote control of the pump (Col. 4, lines 30-32). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitchnick in view of Malamud to incorporate Malamud, providing the receiver for wirelessly receiving control commands for the pump. Doing so would allow for further communication between the vaginal drug delivery and/or diagnostic device. In addition, Malamud is incorporated as a reference into Mitchnick, making the motivation to combine the references more obvious.
7)	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchnick in view of Malamud, further in view of Bellinger et al. (U.S. PGPUB No. 20170106099), hereinafter Bellinger.
	Regarding claim 4, Mitchnick in view of Malamud teaches the vaginal drug delivery and/or diagnostic device of claim 1. However, Mitchnick in view of Malamud is silent to the flexible part comprising a second flexible member; a third flexible member; a fourth flexible member; a third rigid member having a fifth and sixth end; a fourth rigid member having a seventh and eighth end; wherein the second flexible member is coupled in between the second end and the fifth end; wherein the third flexible member is coupled between the fourth end and the seventh end; and wherein the fourth flexible member is coupled between the sixth end and the eighth end. 
	Bellinger teaches a plurality of flexible members (Fig. 1G; 110), and a plurality of rigid members (Fig. 1G; 120) which have ends with which to couple to the flexible members. Figure 1H shows the ability of the device to be manipulated via the flexible members.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitchnick in view of Malamud to incorporate the teachings of Bellinger, providing a plurality of rigid and flexible members that couple via the ends of the flexible members.  Doing so would help increase the ease of insertion and removal of the device from the vagina. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitchnick in view of Malamud, further in view of Bellinger, to specifically have a second, third, and fourth flexible member; a third rigid member having a fifth and sixth end; a fourth rigid member having a seventh and eighth end; wherein the second flexible member is coupled in between the second end and the fifth end; wherein the third flexible member is coupled between the fourth end and the seventh end; and wherein the fourth flexible member is coupled between the sixth end and the eighth end. Doing so would have been within the scope of an individual with ordinary skill in the art, as it would not have produced an unexpected result. It appears that Mitchnick in view of Malamud, further in view of Bellinger, would operate equally well with the claimed number of flexible members and rigid members, since the disclosed flexible members and rigid members are used to change the shape of the device between a collapsed shape and an extended shape. Further, the applicant has not disclosed that the features claimed solves any stated problem, or is for any particular purpose, indicating simply that the flexible part “could” comprise a second flexible member, a third flexible member, a fourth flexible member, a third rigid member, and a fourth rigid member.
	Regarding claim 5, Mitchnick in view of Malamud further in view of Bellinger teaches the vaginal drug delivery and/or diagnostic device of claim 4, wherein the second rigid member comprises a source of electrical energy (Fig. 5C; 116), said device further comprising a first flexible electrical connection (Fig. 5C; 112) between the energy source and the pump, being accommodated in the flexible member. Mitchnick in view of Malamud further in view of Bellinger is silent to the first electrical connection being arranged between the pump and the rigid member that holds the electrical energy source. 
Malamud teaches a first electrical conduit (Fig. 1; 38) which is arranged between the pump (Fig. 1; 22 and 32) and the electrical energy source (Fig. 1; 58). Further, the applicant has not disclosed that the features claimed solves any stated problem, or is for any particular purpose, indicating simply that the first flexible electrical connection “can” be arranged in between the pump and the rigid member that holds the electrical source (Specification: page 3, line 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Mitchnick in view of Malamud, further in view of Bellinger to the first flexible electrical connection member between the pump and the rigid member that holds the electrical source because it appears to be an arbitrary design consideration which fails to patentably distinguish over Mitchnick in view of Malamud, further in view of Bellinger.
Double Patenting
8)	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10939865 (De Laat). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the application claims can be found in the patent claims. Each of claims 1-15 of the current application are substantially similar to respective claims 1-15 of De Laat.
Allowable Subject Matter
10)	Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Examiner would like to note that this allowable subject matter is predicated upon resolution of the double patenting rejection and 112 rejections above.
Conclusion
11)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783